Title: To Benjamin Franklin from Desegray, Beaugeard fils & Cie., 29 October 1780
From: Desegray, Beaugeard fils & Cie.
To: Franklin, Benjamin


Monsieur
St. Malo ce 29. 8bre. 1780.
Etant privés de reponse a la lettre que nous avons eu l’honneur de vous ecrire le 14 de ce mois, la presente est pour vous annoncer que Monsieur Williams nous ayant mandé de nouveau que l’Envoy des salpêtres en question etait trés instant pour profiter d’un Vaisseau qui est en charge a Lorient pour les Etats unis de l’Amerique, nous venons de nous determiner a envoyer ces salpêtres par terre sous acquit a caution avec des Plombs &ca. et nous avons commencé a en charger 263 sacs par 7 Rouliers a la’dresse de Mrs. Gourlade et Moylan a Lorient a 6 l.t. 10 s. du Cent. Nous allons continuer, Monsieur, a mesure qu’il se presentera d’autres Rouliers, a moins que vous ne puissiez nous faire passer incessamment un ordre de Messrs. les fermiers Generaux pour la libre exportation de ce qui pourra nous rester des 1520 sacs de salpêtre ce qui Eviterait beaucoup de fraix et d’Embarras. Nous desirons beaucoup que notre Conduite merite votre approbation, et nous serons toujours flattés de pouvoir vous temoigner le parfait devouement et le respect infini avec lequel nous avons l’honneur d’être Monsieur Vos très humbles et très Obeissants Serviteurs
DeSegray & Cie.
Le Passeport de Mrs. Les Regisseurs des Poudres et Salpetres ne nous sert absolument en rien.Son Exc. Monsieur Franklin a Passy.
 
Addressed: A Son Excellence / Monsieur Franklin, / Ministre des Etats unis de / L’amerique, /à Passy, / Près Paris.
Notation: Desegray &c Sept. 29. 1780
